Citation Nr: 1117432	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  06-24 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1962 to July 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2008, the Veteran appeared at a hearing at the RO before a Decision Review Officer.  A transcript of that hearing is in the claims file.  In July 2009, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also included in the claims file.

This case was previously before the Board in October 2009, when it was remanded for further development.  Although the RO made an effort to comply with the remand instructions, due to some oversights further action is required to ensure full compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2010 remand, the Board directed the RO to search for inpatient and outpatient treatment records for specific military hospitals where the Veteran asserted he was treated for his knee problems, and provided specific date ranges for the searches.  However, a review of the search request and response from February and March 2010 shows that two of the requests cited incorrect date ranges for the searches performed.  Specifically, the search of records for McChord Air Force Base should have been for the period of April through May 1963 and that for Eglin Air Force Base should have been for July 1964; in both cases, the year given was instead 1962.  Inasmuch as a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, see Stegall v. West, 11 Vet. App. 268, 271 (1998), resubmission of the requests with the correct date range is required.

In addition, the RO undertook on its own initiative a search for copies of service treatment or personnel records through the Air Force Personnel Center (AFPC) at Randolph Air Force Base.  The response from the AFPC in April 2010 stated that they were unable to identify the Veteran as having served in the U.S. Air Force based on the data provided.  Although the RO provided the Veteran's Social Security number and date of birth, it appears that the AFPC based its search on the VA claim number.  The Board feels that the duty to obtain all federal records which might be pertinent to the Veteran's claim requires another attempt to secure any records held by the AFPC.  To that end, the RO should make another request and provide the specific search parameters of the Veteran's service identification number, including a copy of his DD Form 214 for reference.


Accordingly, the case is REMANDED for the following action:


1. Request from the appropriate custodian of federal records the in-patient and out-patient hospital records:
	
a) From April and May 1963 for McChord Air Force Base, Tacoma, Washington;

b) From July 1964 for Eglin Air Force Base, Pensacola, Florida

2. Request from the Air Force Personnel Center (AFPC) at Randolph Air Force Base, Texas, any copies of the Veteran's service treatment and/or service personnel records.  Provide the AFPC with a copy of the Veteran's DD Form 214 and specifically emphasize that the search should be based on the Veteran's name, service number, date of birth, and Social Security number, rather than on the VA claim number.

3. Then undertake any other indicated development suggested by the development ordered above, to include arranging for an examination if necessary, to address the question of whether any current bilateral knee disability is the result of any incident, injury, or disease shown in service.

4. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


